957 A.2d 870 (2008)
289 Conn. 904
HOST AMERICA CORPORATION
v.
DEBRA RAMSEY et al.
Supreme Court of Connecticut.
Decided September 5, 2008.
David A. Ryan, Jr., and Heather L. Bannister, New Haven, in support of the petition.
Joseph D. Garrison and Robert A. Richardson, New Haven, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 107 Conn.App. 849, 947 A.2d 957 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.